Citation Nr: 1204029	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-22 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss for the period through August 18, 2009.

2.  Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss for the period beginning August 19, 2009.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to October 1973 and from September 1974 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The previously established noncompensable evaluation for the Veteran's bilateral hearing loss was continued therein.

In a September 2009 rating decision, the RO increased the Veteran's evaluation for bilateral hearing loss to 40 percent effective August 19, 2009.  Because this increase does not cover the entire period on appeal, the issue of the Veteran's entitlement to a compensable evaluation during the period on appeal prior to this date remains on appeal.  Because this increase does not represent the maximum rating available for the period it does cover, the issue of the Veteran's entitlement to an evaluation in excess of 40 percent during this period additionally is in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder." 


FINDINGS OF FACT

1.  Results from a February 2008 VA audiological examination corresponds to auditory acuity level III in each ear.

2.  Results from an August 19, 2009, VA audiological examination corresponds to auditory acuity level VII hearing in the right ear and VIII in the left ear.

3.  Notwithstanding this VA audiological examination, private audiological examinations dated in September 2007, April 2008, and May 2008 each show that the Veteran's bilateral hearing loss was significant.

4.  The August 19, 2009, VA audiological examination is an accurate measure of the Veteran's bilateral hearing loss during the entire period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation, but no higher, for bilateral hearing loss for the period through August 18, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for an evaluation in excess of 40 percent for bilateral hearing loss for the period beginning August 19, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

Via letter dated in August 2007, the Veteran was notified of the criteria for establishing entitlement to a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also notified him of how VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, and effective dates.  

The Veteran was notified of how VA determines disability ratings specifically for bilateral hearing loss, which was noted to include consideration of the impact on employment, and effective dates in an October 2008 letter.

Notification of how VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, and effective dates again was provided in a letter dated in December 2009.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, VA's duty to notify has been more than satisfied.  The August 2007 letter predated the initial adjudication by the RO, who in this case also is the AOJ, in March 2008.  All notice elements were fully addressed by it.  Nothing more was required.  It follows that the October 2008 and December 2009 letters went above and beyond what was required by readdressing some of these notice elements.  Further, the October 2008 letter went above and beyond by providing specific rather than general notice concerning the disability evaluation element.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  Also obtained were VA treatment records and Social Security Administration (SSA) records regarding him.  No private treatment records have been obtained by VA.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  Instead, he submitted private audiological examinations and a relevant private treatment record on his own behalf.  

VA audiological examinations were afforded to the Veteran in February 2008 and August 2009.  Each examiner interviewed the Veteran regarding his relevant symptomatology.  The February 2008 examination contains the Veteran's report of hearing problems particularly in places with background noise.  The August 2009 examination includes his report of progressive bilateral hearing loss causing significant difficulty hearing and understanding conversation, especially high-pitched voices.  It also includes a determination that the Veteran's disability affected his usual daily activities, given his difficulty hearing and understanding conversation, and had significant effects, namely hearing difficulty, on his occupational activities.  

Both examinations thus included a "full description of the effects of disability upon the person's ordinary activity," as required by the Court in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Even if one or both of these descriptions was somehow defective, the Veteran bears the burden of demonstrating prejudice resulting therefrom.  Id.  Neither he nor his representative has made, or even attempted to make, any such demonstration here.  

In addition to obtaining the Veteran's descriptive report of his relevant symptomatology, the examiner who conducted the August 2009 VA examination reviewed the claims file.  The examiner who conducted the February 2008 VA examination did not do so.  However, this is of no consequence.  The Veteran indeed gave an accurate history regarding his hearing loss at this former examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  Both examiners further conducted a thorough physical assessment as well as relevant diagnostic testing.  Each of the above actions was fully documented by both examiners in an examination report.  

The Board accordingly finds, for each of the aforementioned reasons, that the February 2008 and August 2009 VA audiological examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The Board therefore finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher disability evaluation for his bilateral hearing loss.  He contends that this disability was more severe than contemplated by a noncompensable rating for the period through August 18, 2009, and is more severe than contemplated by a 40 percent rating for the period beginning August 19, 2009.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Where entitlement to compensation has already been established and an increase in the disability evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged ratings are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a service-connected disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a distinctive rating for each of the time periods is for application.

Bilateral hearing loss is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Examinations for hearing impairment must be conducted by a state licensed audiologist.  38 C.F.R. § 4.85(a).  Hearing acuity is measured by the results of a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (hertz).  38 C.F.R. § 4.85(a) and (d).  Examinations are conducted without the use of hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels to evaluate the degree of hearing loss disability based on the examination results, ranging from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85(b) and (c).  The auditory acuity level usually is derived from Table VI, which considers both pure tone threshold average and percent of speech discrimination.  38 C.F.R. § 4.85(b).  However, Table VIa, which considers only pure tone threshold average, is used when the examiner certifies that use of speech discrimination test results is not appropriate for reasons such as language difficulties or inconsistent scores.  38 C.F.R. § 4.85(c).

38 C.F.R. § 4.86 additionally specifies two exceptional patterns of hearing impairment.  The first exceptional pattern exists when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In this circumstance, the rating specialist must determine the auditory acuity level for each ear from either Table VI or Table VIa, whichever results in the higher level.  Id.  The second exceptional pattern exists when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  38 C.F.R. § 4.86(b).  Here also, the auditory acuity level for each ear will be selected from either Table VI or Table VIa, whichever results is the higher level.  Id.  However, in this instance that level then will be elevated to the next higher level.  Id.

Based on the intersection point of the auditory acuity level assigned to each ear, a disability percentage rating for hearing impairment is derived from Table VII.  38 C.F.R. § 4.85(e); see also Bruce v. West, 11 Vet. App. 405 (1998).

The Board notes at the outset that although the entire claims file has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Two points are notable here.

First, consideration has been given to the longstanding duration of the Veteran's bilateral hearing loss as shown in his service treatment records, which are dated through March 1990, and post-service private audiological examinations and a private treatment record, which are dated in 1999.  Yet only the evidence as it relates to the issue at bar, the severity of his bilateral hearing loss since one year prior to the filing of the instant claim in June 2007, is set forth.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (each indicating that an exception exists to the general rule in 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1) that the effective date for benefits cannot be earlier than the date of receipt of the application therefor for awards of increased compensation such that if the evidence demonstrates that an increase in disability occurred within the one year period preceding receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable).  

Second, VA treatment records and SSA records do not concern the severity of the Veteran's bilateral hearing loss during the aforementioned applicable period.  The Veteran indeed was informed of this fact with respect to his SSA records in a December 2009 letter.  No further mention of these records thus is made herein.

Also noted at the outset is that the private audiological examinations discussed below report pure tone audiometry test results graphically.  The Court has held that it cannot engage in interpreting such results into numerical results because doing so is engaging in fact-finding.  Kelly v. Brown, 7 Vet. App. 471 (1995).  While the Court's role rather is to review the record, the Board sits in the position of fact finder.  

Here, the Veteran's exact numerical pure tone audiometry test results, or a close approximation thereto, is easy to interpret from the graphical results.  A remand for clarification from the private examiners in the form of interpreting their graphical results into numerical results thus is unnecessary.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (holding that VA's duty to assist includes either seeking clarification from a private examiner or the claimant or explaining why such clarification is not needed when a private examination report is unclear or insufficient in some way and it appears that a request for clarification would be useful).  

The Veteran underwent a private audiological examination in September 2007.  A.T., Au.D. (Doctor of Audiology), CCC-A (Certification of Clinical Competency - Audiology), conducted it.  Pure tone threshold levels, in decibels, as reported graphically and interpreted numerically were found as follows:




HERTZ

1000
2000
3000
4000
RIGHT
40
85
100
110
LEFT
40
75
100
105

Pure tone threshold levels averaged 83.75 decibels for the right ear and 80.00 decibels for the left ear.  A speech discrimination test revealed a speech recognition ability of 56 percent in the right ear and 50 percent in the left ear.  

The Veteran was afforded a VA audiological examination in February 2008.  Pure tone threshold levels, in decibels, were found as follows:


HERTZ

1000
2000
3000
4000
RIGHT
45
65
70
75
LEFT
45
65
75
80

Pure tone threshold levels averaged 63.75 decibels for the right ear and 66.25 decibels for the left ear.  Use of the Maryland CNC speech discrimination test revealed a speech recognition ability of 84 percent in each ear.  Inter-test reliability was found to be good.

In April 2008, a second private audiological examination was conducted on the Veteran by A.T.  Pure tone threshold levels, in decibels, as reported graphically and interpreted numerically were found as follows:


HERTZ

1000
2000
3000
4000
RIGHT
45
85
105
115
LEFT
45
80
95
115

Pure tone threshold levels averaged 87.50 decibels for the right ear and 83.75 decibels for the left ear.  A speech discrimination test revealed a speech recognition ability of 36 percent in the right ear and 48 percent in the left ear.  

The Veteran underwent a third private audiological examination in May 2008.  A.K., M.S. (Master of Science), conducted it on referral from A.T..  Pure tone threshold levels, in decibels, as reported graphically and interpreted numerically were found as follows:


HERTZ

1000
2000
3000
4000
RIGHT
45
85
100
110
LEFT
60
80
95
105

Pure tone threshold levels averaged 85.00 decibels for the right ear and 85.00 decibels for the left ear.  The W-22 word list speech discrimination test was performed rather than the Maryland CNC.

A.T. noted in a letter dated in May 2009 and received in June 2009 that the audiological results obtained by VA are inconsistent with those obtained privately both by A.T. and A.K., which are consistent with each other.  Next, A.T. stated that the testing standards and equipment used on all patients exceed VA standards.  A.T. then reported an ongoing relationship with many entities including those concerning healthcare, disability determination, and vocational rehabilitation.  Finally indicated by A.T. in the letter is that the Maryland CNC was the speech discrimination test performed.

Both private audiological examinations conducted by A.T. were resubmitted along with this letter.  In the comments section, it was reiterated that the speech discrimination test performed at each was the Maryland CNC.  Further attached to the aforementioned letter was a list of the standard Maryland CNC word lists utilized by A.T.  It contains four sets of 50 words.

Also June 2009, the Veteran submitted a copy of A.T.'s state audiology license, issued December 2007 and expiring December 2009, and of the 2008 - 2009 local business tax certificate for the business A.K. is affiliated with.

On August 19, 2009, a second VA audiological examination was afforded to the Veteran in order to determine most accurately the Veteran's disability level and to account for and resolve result discrepancies between the private and VA examinations of record.  The private examination findings were summarized.  Comment was made that the speech discrimination test from the May 2008 examination did not satisfy VA standards.  

Pure tone threshold levels, in decibels, then were found as follows:


HERTZ

1000
2000
3000
4000
RIGHT
50
80
105
105
LEFT
50
80
100
105

Pure tone threshold levels averaged 85.00 decibels for the right ear and 83.75 decibels for the left ear.  Use of the Maryland CNC speech discrimination test revealed a speech recognition ability of72 percent in right ear and 64 percent in the left ear.  

The VA examiner opined that neither of the private audiological examinations performed by A.T. met VA standards.  The Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations was cited for mandating that at least 50 words be given during the Maryland CNC test, that the words be presented at at least 40 decibels, and that a modified performance intensity function is to be obtained to determine performance when a score of less than 94% is obtained after presentation of the entire list.  It was noted that there was no indication of how many words were given to the Veteran at either of A.T. examinations, that not all words were presented at at least 40 decibels (35 decibels regarding the right ear with respect to the September 2007 examination and 30 decibels regarding the left ear with respect to the April 2008 examination earlier was set forth), and that no modified performance intensity function was accomplished.  

The VA examiner further opined that the aforementioned deficiencies "could" be significant enough to render A.T.'s private audiological examinations unsuitable for VA evaluation purposes.  Then, the VA examiner noted that variations in test results, especially word recognition, are typically due to patient reliability rather than the test methods.  The VA examiner concluded by opining that the reliability of the contemporaneous examination was good.

Disability ratings for hearing impairment are derived mechanically from the auditory acuity level assigned based on audiological examination test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, there usually is very little judgment involved in determining the evaluation because these test results are dispositive.  Yet this case is unusual given the considerable discrepancy among the results of record.  Utilization of discretion therefore is necessary to determine the evaluation that most accurately reflects the severity of the Veteran's bilateral hearing loss.  

Based on the above, the Board finds that an evaluation of 40 percent, but no higher, is warranted for bilateral hearing loss for the period through August 18, 2009, as well as for the period beginning August 19, 2009.  This is because the VA audiological examination of this latter date is an accurate measure of the Veteran's bilateral hearing loss during the entire period on appeal.

Three private audiological examinations are of record.  Yet none can be used for evaluation purposes.  VA standards indeed were not followed at any.

The September 2007 and April 2008 examinations conducted by A.T. specifically have been determined not to satisfy VA standards with respect to the Maryland CNC speech discrimination test.  It appears that one reason cited for this determination is erroneous.  While it was noted that there was no indication that the required 50 words were given to the Veteran, a list of the standard word lists used by A.T. contains four sets of 50 words.  Yet the other two reasons cited for the above determination, that not all words were presented at at least 40 decibels and that no modified performance intensity function was accomplished given scores of less than 94% after presentation of the entire word list, stand.  

It additionally specifically has been determined that these deficiencies could be significant enough to render A.T.'s September 2007 and April 2008 examinations unsuitable for VA evaluation purposes.  Acknowledgement is given to use of the word "could" giving the appearance that the determination is speculative or equivocal in nature.  Speculative or equivocal language does not provide the degree of certainty required and thus has been found insufficient in the context of a claim for service connection.  Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

This is not a service connection claim, however.  The degree of certainty required is not as high.  Further, there is no evidence other than use of the single word "could" to suggest that the determination was speculative or equivocal.  For example, the August 2009 VA examiner who rendered it provided a rationale of substantial length regarding the determination discussed in the above paragraph but apparently did not feel the need to explain instances in which the deficiencies noted therein would and would not render A.T.'s examinations unsuitable for VA evaluation purposes.  It is likely that this would have been done, as the stated purpose for obtaining the examination complete with opinion was to determine most accurately the Veteran's disability level and to account for and resolve result discrepancies between the private and VA examinations of record.

Regarding the May 2008 examination conducted by A.K., VA standards specifically have been determined not to be met due to the speech discrimination test utilized.  The required Maryland CNC test indeed was not undertaken.  Instead, another test was performed.  There also is no indication that A.K. is a state-licensed audiologist.  M.S. is the only degree the record shows A.K. to possess.  Unlike for A.T., no state audiology license was submitted for A.K.  That A.K. is affiliated with a business in possession of a local business tax certificate for 2008 - 2009 is inapposite.  

That leaves the two VA audiological examinations.  The pure tone threshold levels from the February 2008 VA examination do not represent an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) in either ear.  Accordingly, the auditory acuity level for each ear is derived only from Table VI.  The examination results for the right ear correspond to an auditory acuity level of III under this table.  For the left ear, the examination results also correspond to an auditory acuity level of III.  The intersection point of auditory acuity level III for the right ear and auditory acuity level III for the left ear under Table VII shows that the Veteran's bilateral hearing loss warrants a noncompensable evaluation.

The pure tone threshold levels from the August 2009 VA examination do not represent an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) in either ear.  Accordingly, the auditory acuity level for each ear is derived only from Table VI.  The examination results for the right ear correspond to an auditory acuity level of VII under this table.  For the left ear, the examination results also correspond to an auditory acuity level of VIII.  The intersection point of auditory acuity level VII for the right ear and auditory acuity level VIII for the left ear under Table VII shows that the Veteran's bilateral hearing loss warrants a 40 percent evaluation.

As such, taking into account only the VA examinations results in a finding that the severity of the Veteran's hearing loss went from noncompensable to 40 percent within 15 months.  No reason for why this would be the case, such as trauma to the ears, exists in the record.  It is common knowledge that bilateral hearing loss often is progressive in nature.  Yet progression of this magnitude in such a short period of time is suspect.

Consideration of all the evidence of record indeed confirms this suspicion.  While the three private audiological examinations cannot be used for evaluation purposes because of the speech discrimination results, they can be used generally.  Readily inferred from the valid pure tone threshold levels of each, which range from 40 to 110, from 45 to 115, and from 45 to 110 respectively, is significant bilateral hearing loss in the Veteran.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that normal hearing indeed is from 0 to 20 decibels, while higher threshold levels indicate some degree of hearing loss); see also 38 C.F.R. § 3.385 (indicating that impaired hearing is considered a disability for VA purposes when, among other things, (i) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or (ii) the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater).  

One of the private examinations showing significant bilateral hearing loss was dated in September 2007, a few months after the Veteran filed his claim and a little less than 1/2 year prior to the February 2008 VA examination at which it was found that his bilateral hearing loss was not significant enough to warrant even the lowest compensable evaluation.  The other two examinations showing significant bilateral hearing loss, dated in April and May 2008, postdated this VA examination by a few months.  They predate the August 2009 VA examination showing bilateral hearing loss by over a year.  It thus follows that the February 2008 VA audiological examination is an outlier and that, notwithstanding it, there has been persistent significant bilateral hearing loss.  

The August 19, 2009, VA audiological examination confirms that the Veteran's bilateral hearing loss was significant enough for a 40 percent evaluation from this date forward.  No examination which both can be used for evaluation purposes and is not an outlier remains to confirm the evaluation bilateral hearing loss was significant enough to warrant prior to this date.  However, the evaluation easily can be extrapolated in this case.  The valid pure tone threshold levels from the September 2007, the April 2008, and the May 2008 private audiological examination are similar to those obtained at the August 2009 VA audiological examination.  Indeed, there is only a maximum 20 decibel variation at 1000 Hertz and only a maximum 10 decibel variation at 2000, 3000, and 4000 Hertz among all four of these examinations.  It is reasonable to presume given this similarity in pure tone threshold levels that, had speech discrimination been measured pursuant to VA standards at the private examinations, the results also would have been similar to those obtained at the August 19, 2009, VA examination.  This VA examination thus constitutes an accurate measure of the significance of the Veteran's bilateral hearing loss even before the date it was conducted as well as from that date forward.  In other words, it is an accurate measure of the Veteran's bilateral hearing loss during the entire period on appeal.

Affording the Veteran the benefit of the doubt, a 40 percent evaluation accordingly is assigned for his bilateral hearing loss for the period through August 18, 2009, as well as is confirmed for the period beginning August 19, 2009.  This consistency in the evaluation eliminates the staged rating that was in effect during the period on appeal and conveys that no additional staged ratings are appropriate.

B.  Extraschedular

The above determinations granting an evaluation of 40 percent for bilateral hearing loss for the period through August 18, 2009, and continuing this evaluation for bilateral hearing loss for the period beginning August 19, 2009, is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no indication that referral is warranted at any point for consideration of the assignment of an evaluation for this disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.



Neither the Veteran nor his representative expressly raised the matter of entitlement to an extraschedular rating.  There further is no showing from the record that his bilateral hearing loss disability picture is not contemplated adequately by the applicable schedular rating criteria discussed above.  

The Veteran has complained of problems including difficulty hearing and understanding conversation, particularly high-pitched voices or in places with background noise.  He is competent to do so because these symptoms are within his personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr, 21 Vet. App. at 303; Layno v. Brown, 6 Vet. App. 465 (1994).  He also is credible in this regard, as there is no reason to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).  

The schedular rating criteria, as they are based on hearing acuity at various frequencies and on the ability to understand spoken words, contemplate problems hearing both sounds as well as spoken words such as those competently and credibly reported by the Veteran.  These criteria provide for higher ratings, but, as was set forth above, a 40 percent evaluation adequately describes the current severity of the Veteran's disability.

Given that the schedular rating criteria are adequate, the Board finds that the Veteran does not manifest an exceptional bilateral hearing loss disability picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization therefore is unnecessary.  Further, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

An evaluation of 40 percent for bilateral hearing loss for the period through August 18, 2009, is granted, subject to the law and regulations governing payment of monetary benefits.

An evaluation in excess of 40 percent for bilateral hearing loss for the period beginning August 19, 2009, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


